Citation Nr: 0726504	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-43 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for otitis media.

2.  Entitlement to service connection for a skin condition of 
the feet.  

3.  Entitlement to service connection for a deviated nasal 
septum.

4.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 
for residuals of a nose injury based on a 1954 surgery and 
hospitalization at the VA Medical Center (VAMC) in East 
Orange, New Jersey.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to July 
1952 and from August 1954 to October 1954.  He was separated 
from service on both occasions by reason of medical 
disqualification.  See DD 214s.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to adverse rating decisions issued by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that the veteran's three claims for 
entitlement to service connection were denied in an August 
2002 rating decision.  He was informed of this decision by 
letter dated September 5, 2002 and filed a timely notice of 
disagreement (NOD) that was received by the RO in January 
2003.  The RO issued a statement of the case (SOC) in January 
2004, but misspelled the veteran's address.  

The veteran's representative thereafter submitted a VA Form 9 
that was dated in March 2004 and signed by the veteran, but 
not received by the RO until December 2004.  This substantive 
appeal is clearly untimely.  See 38 C.F.R. § 20.302(b) 
(2006).  In a statement that accompanied the submission of 
the untimely substantive appeal, the representative indicates 
that he was unaware that the veteran had contacted the RO in 
February 2004 about not receiving the SOC and a VA Form 9, so 
when he received the veteran's March 2004 substantive appeal, 
he thought it was not timely and he did not submit it.  See 
December 2004 VA Form 21-4138; see also February 2004 VA Form 
119.  Upon becoming aware of the circumstances as described 
above, the representative thereafter submitted the untimely 
substantive appeal.  Despite the untimely filing of the 
veteran's VA Form 9, the circumstances of this case (in 
particular the fact that the SOC and VA Form 9 were 
originally sent to the wrong address and that the veteran 
apparently provided the VA Form 9 to his representative to 
file for him soon after he inquired about the SOC and VA Form 
9) warrant an exercise of the Board's discretion and a waiver 
of the issue of an untimely appeal.  See Beyrle v. Brown, 9 
Vet. App. 24 (1996).  

The issue of entitlement to compensation under 38 U.S.C.A. § 
1151 for residuals of a nose injury due to VA surgery and the 
issue of entitlement to service connection for a deviated 
nasal septum are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of otitis 
media.

2.  The veteran does not currently have any blisters of his 
feet.

3.  The veteran's diagnosed bilateral tinea pedis and 
onychomycosis of his feet are not caused by or the result of 
the in-service blister condition he claims to have had.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for otitis media have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

2.  The criteria for service connection for a skin condition 
of the feet have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  

The veteran contends that he has otitis media as a result of 
service.  He reports that he had occasional oozing from his 
ears after his in-service training, which persists to this 
day.  The veteran also contends that he had a pre-existing 
bilateral skin condition on his feet in the form of blisters 
that was aggravated by the boots he had to wear during basic 
training.  He reports that he was medically discharged due to 
this condition because he was unable to function as far as 
walking around and performing regular military duties.  The 
veteran indicates that this is a recurrent problem and that 
he continues to have periods of blistering and soreness of 
the feet.  See January 2005 and June 2007 hearing 
transcripts.  

VA regulations provide that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment.  38 C.F.R. § 3.304(b) (2006).  The presumption of 
soundness attaches only where there has been an induction 
examination that did not detect or note the disability that 
the veteran later complains about.  See Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  The regulations expressly provide 
that the term "noted" signifies "[o]nly such conditions as 
are recorded in examination reports."  38 C.F.R. § 3.304(b) 
(2006).  A "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. at (b)(1).

The VA Office of the General Counsel has determined that VA 
must meet two prongs in rebutting the presumption of 
soundness.  First, VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder.  
Secondly, VA must show by clear and unmistakable evidence 
that the pre-existing disease or disorder was not aggravated 
during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board must follow the precedent opinions of the General 
Counsel. 38 U.S.C.A. § 7104(c) (West 2002).  

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized 
the effect of 38 U.S.C.A. § 1111 on claims for service-
connected disability:

When no pre-existing condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both pre-existing and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" pre-existing condition.  38 U.S.C. 
§ 1153 (West 2002).  If this burden is met, then 
the veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under 
38 U.S.C.A. § 1111, the veteran's claim is one for 
service connection.  This means that no deduction 
for the degree of disability existing at the time 
of entrance will be made if a rating is awarded.  
See 38 C.F.R. § 3.322 (2005).

On the other hand, if a pre-existing disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case 38 U.S.C.A. § 1153 applies and the burden 
falls on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 
38 U.S.C.A. § 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153 (West 2002); see also 38 C.F.R. § 
3.306 (2005); Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

If the veteran has a condition that pre-existed his military 
service, the issue becomes whether the disease or injury was 
aggravated during service.  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2006); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  The law further 
provides that the burden of showing a pre-existing disease or 
disorder was not aggravated during service is an onerous one 
that lies with the government.  See, e.g., Cotant v. 
Principi, 17 Vet. App. 117, 131 (2003); Kinnaman v. Principi, 
4 Vet. App. 20, 27 (1993).  

In this case, the Board must first determine whether the 
presumption of soundness applies.  The Board acknowledges 
that there are no service medical records - including no 
report of examination at the veteran's entry into service -- 
in the claims folder.  VA requested the veteran's service 
medical records from the National Personnel Records Center 
(NPRC) in June 2001 and received a response that no record 
could be identified based on the information furnished.  The 
veteran was asked to provide more information; after 
receiving his response, a second request was made in June 
2002 using both his Social Security and service numbers as 
search terms.  An August 2002 response from the NPRC 
indicated that standard source documents were not available 
but that other documents had been mailed.  These documents 
consisted of information from the hospital admission cards 
created by the Office of the Surgeon General (SGO).  The 
Board finds that VA met its duty to assist by obtaining 
alternate in-service medical records when it determined his 
service medical records were unavailable.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  

There are three SGO report.  One is for the veteran's 
admission in May 1952 for a congenital malformation of the 
skin that had not been previously recorded, was not sequela 
of another diagnosis, and was determined to have existed 
prior to entry on active military service.  Another is for 
the veteran's admission in May 1952 for chronic 
nonsuppurative otitis media, which also had not been 
previously recorded, was not sequela of another diagnosis, 
and was determined to have existed prior to entry on active 
military service.  These two were during the veteran's first 
period of service.  The third is for the veteran's admission 
in September 1954 for congenital malformation of the skin 
with the same findings, during the veteran's second period of 
service.  As the SGO reports specifically indicate that 
neither condition had been previously recorded, the Board 
finds that the presumption of soundness attaches.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b)(1) 
(2006).  

Having found that the veteran is entitled to the presumption 
of soundness, the Board must now determine whether the 
established presumption has been rebutted.  In addressing the 
first prong, the Board finds that the evidence of record 
clearly and unmistakably indicates that otitis media and a 
skin condition of the bilateral feet both existed prior to 
the veteran's entry into service.  See SGO reports.  These 
reports are consistent with the DD 214 for each period of 
service.  One indicates that the discharge in July 1952 was 
for medical disqualification for a condition that existed 
prior to service (EPTS).  The other indicates that the 
discharge in October 1954 was for medical disqualification 
for a condition that existed prior to service and was not 
aggravated by military service.  The Board further finds that 
there is no competent medical evidence to contradict or 
otherwise question the validity of this conclusion, and the 
veteran acknowledged during his June 2007 hearing that his 
skin condition was a problem prior to service.

Having found clear and unmistakable evidence of a pre-
existing disability, the next inquiry is whether there is 
clear and unmistakable evidence that the disability was not 
aggravated during service.  The Board concludes that the 
evidence clearly and unmistakably demonstrates that the 
veteran's pre-existing otitis media and skin condition of the 
bilateral feet did not undergo chronic aggravation of the 
underlying disease process during service.  

As an initial matter, while acknowledging that there are no 
actual service medical records to review, the SGO reports 
indicate that the veteran was seen twice in relation to a 
congenital malformation of the skin and once for otitis 
media.  The absence of any other notations in the SGO reports 
does not support a finding that the pre-existing conditions 
were aggravated during service, as the veteran was only seen 
on these occasions for these problems.  

In addition, the post-service medical evidence of record, 
which consists entirely of VA treatment records, does not 
support a finding that these conditions were aggravated 
during service for several reasons.  First, the earliest 
record of treatment is dated August 1998, more than forty 
years after the veteran's separation from service, and there 
is no record of treatment prior to this date.  Second, none 
of the available records indicate that the veteran sought 
treatment for either a skin condition of his feet or otitis 
media, although he was seen frequently at the audiology 
department for problems hearing.  

The veteran underwent several VA compensation and pension 
(C&P) examinations in August 2001.  During an ear diseases 
examination, he denied any discharge from his ear and 
physical examination of the veteran's ears revealed normal 
auricles, ear canals and tympanic membranes, and normal 
external, middle and inner ears.  There was no tenderness 
over the mastoid and no clinical evidence of exudate in the 
external, middle or inner ear.  A diagnosis of no active ear 
disease was made.  

During a foot examination, the veteran's chief complaint was 
blisters on both feet.  He reported getting blisters on his 
feet two to three times per year, especially during the 
summer months.  The veteran indicated that this had been a 
persistent problem since 1952, when he had blisters on the 
bottom and sides of both feet that were treated by soaking 
his feet in a solution.  He also indicated that he was 
hospitalized for two weeks due to the amount of blistering.  
The veteran reported that the problem had not worsened over 
the years, but does occur annually.  Physical examination did 
not reveal any blistering on either foot but the veteran was 
diagnosed with chronic tinea pedis of the plantar surfaces of 
both feet; interdigital tinea pedis of the first through 
fourth interspaces, bilaterally; and onychomycosis of the 
right first, fourth and fifth toenails and of the left first 
and fifth toenails.  

The veteran underwent another VA C&P ear diseases examination 
in April 2005.  Physical examination again showed normal 
bilateral auricles, ear canals and tympanic membranes; normal 
external, middle and inner ears; an absence of tenderness 
over the mastoid; and an absence of clinical evidence of 
active ear disease in the external, middle or inner ears.  
The veteran also underwent a second VA C&P foot examination 
in April 2005, during which physical examination again failed 
to show that he had any blisters.  The examiner did note 
varicose veins in the medial aspect of the veteran's feet and 
legs; cool and very dry skin on his bilateral feet and lower 
extremities; dry skin on the plantar aspects of his feet with 
dried vesicular lesions, bilaterally; and thick dystrophic 
and discolored big toenails in the bilateral feet.  The 
veteran was diagnosed with chronic vesicular tinea pedis, 
onychomycosis, and xerosis cutis.  

A VA C&P skin examination was conducted in May 2005, at which 
time the veteran reported the in-service blistering problems 
he had with his feet.  On examination, the veteran's feet had 
diffuse scaling of the plantar aspect with some focal 
collarette scaling noted and mycotic nails on the first and 
fifth toenails, bilaterally, and the right fourth toenail.  
The examiner indicated the veteran also had thickening and 
subungual debris of the nails, but there were no corns, 
calluses, ulcers, active vesicles, or blisters over the 
plantar aspect.  The veteran was diagnosed with mild-to-
moderate tinea pedis with no evidence of any blisters on the 
feet and onychomycosis of the nails.  The examiner indicated 
that the blisters described from the veteran's time in 
service appear to have been pressure blisters from ill-
fitting combat boots.  As there were no blisters at the time 
of the examination, the examiner could not give a diagnosis 
of the blister condition.  The examiner did opine that the 
presently diagnosed dermatologic conditions of tinea pedis 
and onychomycosis are not caused by or the result of the 
blister condition claimed to have occurred in service.  

The evidence of record does not support the veteran's claims 
for entitlement to service connection for otitis media or a 
skin condition of the feet.  The application of 38 C.F.R. § 
3.303 has an explicit condition that the veteran must have a 
current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) (establishing service connection requires 
evidence of a relationship between a current disability and 
events in service or an injury or disease incurred therein).  
None of the VA treatment records associated with the claims 
folder indicate that the veteran had otitis media or sought 
treatment for blistering feet and although the veteran 
underwent several appropriate VA examinations, there was 
never any active ear disease in the external, middle or inner 
ears or blisters of the bilateral feet noted.  See August 
2001 and April 2005 VA C&P ear disease and feet examination 
reports; May 2005 VA C&P skin examination report.  Moreover, 
a VA examiner has opined that neither bilateral tinea pedis 
nor bilateral onychomycosis are caused by or the result of 
the blister condition claimed to have occurred in service.  
In the absence of evidence that the veteran currently has 
otitis media or blisters on the bilateral feet, and in light 
of the VA examiner's opinion that there is no link to an 
alleged in-service blister condition and the current 
dermatological conditions affecting the veteran's feet, 
service connection is not warranted and the claims must be 
denied.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the August 2002 rating decision that 
is the subject of the veteran's appeal concerning entitlement 
to service connection for otitis media and a skin condition 
of the bilateral feet, he was advised of the necessary 
evidence to substantiate a claim for service connection; that 
the RO would assist him in obtaining additional information 
and evidence; and of the responsibilities on both his part 
and VA's in developing the claims.  See July 2001 letter.  He 
was later informed of the need to send any evidence in his 
possession that pertains to the claims in an April 2005 
letter.  As such, VA fulfilled its notification duties.  
Quartuccio, 16 Vet. App. At 187.  The veteran was also 
provided notice of the appropriate disability rating and 
effective date of any grant of service connection in a March 
2006 letter.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as in-service SGO reports and post-service VA treatment 
records were associated with the claims folder and the 
veteran was afforded several appropriate VA examinations in 
connection with his claims.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained, and the veteran has indicated that he has nothing 
further to submit.  See March 2007 VA Form 9.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.




ORDER

Service connection for otitis media is denied.

Service connection for a skin condition of the feet is 
denied.  


REMAND

Further development is needed before a decision can be issued 
on the merits of the veteran's remaining claims.  Such 
development would ensure that his due process rights, 
including those associated with the duties to notify and 
assist, are met.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  

The veteran contends that while attempting to stop a fight 
during service, he was punched in the nose and it broke.  He 
asserts that he was treated for this condition in service, 
but that the broken nose resulted in an airway passage 
problem.  The veteran reports undergoing an operation at the 
VAMC in East Orange, New Jersey after his discharge from 
service in 1954.  The operation was performed in an attempt 
to clear his airway, but during the operation, the veteran 
contends that a piece of the equipment being used chipped and 
entered his nasal cavity, which has caused his current 
condition.  See January 2005 and June 2007 hearing 
transcripts.  

The RO denied the veteran's claim for service connection for 
a deviated nasal septum on the basis that there was no 
evidence it was the result of an injury and, as such, was 
considered a congenital or developmental defect.  See August 
2002 rating decision.  His 38 U.S.C.A. § 1151 claim was 
denied on the basis that there was no evidence of a nose 
injury in service or any evidence his residual of deviation 
of the nasal septum with obstruction was caused by VA care in 
1954.  VA treatment records from the VAMC in East Orange 
prior to 1998 were unavailable.  See August 2006 rating 
decision; March 2006 response to VA's request for 
information.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2006), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  In 
light of the veteran's testimony and the unavailability of 
his service medical records and records from the VAMC in East 
Orange prior to 1998, the Board finds that a medical 
examination is necessary for the purpose of ascertaining both 
the etiology of the veteran's deviated nasal septum and 
whether there is any evidence a VA surgical instrument 
chipped inside the nasal cavity, as alleged.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case.  The consequences of failing to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records from the East Orange VAMC since 
January 2006.  

2.  Schedule the veteran for an 
appropriate examination to determine the 
etiology of his deviated nasal septum and 
whether there is any evidence a VA 
surgical instrument chipped inside the 
nasal cavity, as alleged.  Any necessary 
testing should be performed.  The 
examiner should indicate whether the 
veteran has a deviated nasal septum and, 
if so, whether it is at least as likely 
as not (i.e., probability of 50 percent 
or greater) that it is related to trauma 
allegedly sustained in service or whether 
it is a congenital defect.  The examiner 
should also indicate whether there is any 
evidence that a VA surgical instrument 
chipped inside the nasal cavity and, is 
so, should specify the current residual 
disability relating to that incident.  
The claims folder should be made 
available for review and the examiner 
should explain the reason(s) for the 
opinion(s).  

3.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


